Case 7:19-cr-00739 Document1 Filed on 04/09/19 in TXSD Page 1of1

AO 91 (Rev 8/01) — Criminal Complaint \

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION \

 

 

 

UNITED STATES OF AMERICA

ited States District Court
v. ‘Southern Dietrct tet Court CRIMINAL COMPLAINT
. Fl

Danie! Guarchas

APR 9 2019 | Case Number: M-19-§ dle -M

AKA: Manuel Tepaz-Sac

IAE yos: 1978 David. Bradley, Clerk

Guatemala ; .
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about April 8, 2019 in Hidalgo _ County, in

the Southern District of Texas

(Track Statutory Language of Offense) , ~
being then and there an alien who had previously been deported from the United States to Guatemala in pursuance of law, and
thereafter was found near Penitas, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States; .

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

 

Daniel Guarchas was encountered by Border Patrol Agents near Penitas, Texas on April 8, 2019. The investigating agent established
that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally entered the United
States on April 8, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally Deported/Excluded from the United
States on December 27, 2011 through San Antonio, Texas, Prior to Deportation/Exclusion the Defendant was instructed not to return
to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On December 22,
2010, the defendant was convicted of Illegal Re-entry of a Deported Alien and sentenced to eighteen (18) months confinement and
three (3) years supervised release term.

Continued on the attached sheet and made a part of this complaint: [_ yes [ x|No

   
   

 

Sworn to before me and subscribed in my presence,

ature of Complaigant

April 9, 2019 Lozando Bogle Senior Patrol Agent

J. Scott Hacker ,_ U.S. Magistrate Judge Qs L

Name and Title of Judicial Officer — Signature of idigial Officer

 

 

 
